Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  156022                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 156022                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 337436
                                                                   Oakland CC: 2015-255954-FH;
  WALTER ANDREW WALAS,                                             2015-255955-FH
             Defendant-Appellant.
  _________________________________________/

         By order of May 23, 2018, the application for leave to appeal the May 9, 2017
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied in
  Ames on June 26, 2019, 504 Mich. 899 (2019), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2019
           a1113
                                                                              Clerk